ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 05/24/2021 is acknowledged.  Claims 1, 3-5, and 7-8 have been amended.  Claims 2 and 6 have been cancelled.  Claims 1, 3-5, and 7-8 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 02/22/2021.

Claim Interpretation
The claim limitations that were interpreted under 112f in the Non-Final Office Action are no longer interpreted as such since they have been amended to recite sufficient structure.

Reasons for Allowance
Claims 1, 3-5, and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including: “wherein: the preload application unit has a preload metal fitting which is clearance-fitted to an inside of a first of the pair of angular bearings and has a through-hole at a position overlapping the drive bush, and a preload bolt which is fitted into the through-hole; and a side wall of the drive bush has a protruding portion which supports a second of the pair of angular bearings” is not disclosed or rendered obvious over the art of record. 
The closest prior art of record is Forni US 2015/0152866 cited in the Non-Final Office Action, which discloses a scroll compressor comprising a pair of angular bearings 246 and a preload application unit including a preload metal fitting (end cap 247) and a preload bolt . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        06/02/2021

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, June 3, 2021